Title: From Thomas Jefferson to George Hammond, 2 February 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia February 2d. 1792
          
          On the receipt of your letter of the 14th. of December I communicated it to the President of the United States, and under the sanction of his authority the principal members of the executive department made it their duty to make known in conversations, generally, the explicit disclaimer, in the name of your court, which you had been pleased to give us, that the Government of Canada had supported or encouraged the hostilities of our indian neighbours in the western country. Your favor of January 30th. to the same purpose has been in like manner communicated to the President, and I am authorized to assure you, that he is duly sensible of this additional proof of the disposition of the court of London to confine the proceedings of their officers in our vicinage within the limits of friendship and good neighbourhood, and that a conduct so friendly and just will furnish us a motive the more for those duties and good offices which neighbour nations owe each other.
          You have seen too much, Sir, of the conduct of the press in countries where it is free, to consider the gazettes as evidence of the sentiments of any part of the government: You have seen them bestow on the government itself, in all it’s parts, it’s full share of inculpation. Of the sentiments of our government on the subject of your letter, I cannot give you better evidence than the statement of the causes of the indian war, made by the Secretary of War on the 26th. of the last month, by order of the President, and inserted in the public papers. No interference on the part of your nation is therein stated among the causes of the war. I am happy however in the hope, that a due execution of the treaty will shortly silence those expressions of the public feeling by removing their cause, and I have the honor to be with great respect and esteem Sir Your most obedient & most humble servant,
        